PER CURIAM.
The petitioner’s contention that the bankrupt’s property, conceded to have been properly set off to him as a homestead, can be sold by the bankruptcy court, subject only to life estate of the bankrupt, or that the trustee for the creditors has any equity in the homestead exemption that can be made the subject of sale by trustee, seems to be wholly untenable under the bankruptcy law.
The questions involved appear to have been properly decided in the bankruptcy court (In re Mussey, 179 Fed. 1007), and the petition for revision is denied.